Appellant was convicted of murder in the second degree, and his punishment assessed at twenty years confinement in the penitentiary.
The first bill of exception complains of the action of the court in refusing to permit the six-year-old son of appellant to testify in the case. It is shown by the bill the testimony of this witness would have been material in reducing the offense from murder in the second degree to manslaughter, if he would have testified as is alleged in the bill. In the case of Anderson v. State, 53 Tex.Crim. Rep., it is said: *Page 328 
"It has been uniformly held by this court and is, as we understand, the rule which obtains everywhere, that the matter of passing on the competency and understanding of the witness is left largely to the sound discretion of the trial court. The demeanor and manner of the witness on the stand is often as pertinent a factor in determining the mental capacity and competency of a witness as anything else." Taking this rule into consideration, we can not say that the court abused his discretion in rejecting the testimony of this six-year-old child.
In the only other bill of exception in the record it is claimed that the court erred in permitting the State to ask Mrs. Della Finch certain questions which are alleged to be leading. The record shows that appellant introduced Mrs. Finch as a witness; that she was formerly his wife, and had her testify to certain facts in the case, and we think the questions were perfectly legitimate in cross-examination of said witness, especially so under the qualification of the court appended to this bill, which is accepted by appellant without objection, and filed as a part of the record in this case.
These are all the bills of exception in the record, — no special charges were requested, but the remainder of the motion complains of the charge as given. Without taking up each ground in the motion, we will state we have read the charge as given, and the grounds of objection, and we are of the opinion that the charge fairly submitted each issue raised by the evidence. By selecting one paragraph alone, and criticizing it, the objections might appear tenable, but when read as a whole, no grounds for such objections exist. The charge fairly submits manslaughter and self-defense, under the evidence adduced, and we must consider the evidence in each case in passing on the charge, and under the evidence adduced in this trial the objections made present no error that should call for a reversal of this case.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                         June 25, 1913.